          Case 2:17-cv-02712-JJT Document 84 Filed 02/27/19 Page 1 of 5



 1   Brandon James Leavitt (TX#24078841)
     Eldredge Law Firm
 2   4204 SW Green Oaks Blvd. Suite 140
     Arlington, TX 76017
 3   Telephone: (214) 727-2055
     brandon@dfwpatentlaw.com
 4
     Attorney for Defendants Trendily
 5   Furniture LLC, et al.

 6                       IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8

 9   Jason Scott Collection Incorporated,             No. CV-17-02712-PHX-JJT

10                 Plaintiff,                         DEFENDANTS’ SUR-REPLY IN
                                                      OPPOSITION TO PLAINTIFF’S
11   v.                                               MOTION FOR SUMMARY
                                                      JUDGMENT
12   Trendily Furniture LLC, et al.

13                 Defendants.

14

15           Defendants Trendily Furniture LLC, et al. (“Defendants”) respectfully file this

16   Sur-Reply in response to Plaintiff’s Reply and in opposition to Plaintiff’s Motion for

17   Summary Judgment.

18                                          SUR-REPLY

19   The Scope of Defendants’ Sur-reply is Limited to Further Discussion on Dastar

20           Although Defendants maintain that Plaintiff’s Reply Brief misconstrues the

21   controverting statement of facts and citations to the record, as no new issues were raised,

22   Defendants reserve further discussion on the strength and relevancy of its cited evidence

23   for oral hearing.

24
     DEFENDANTS’ SUR-REPLY TO PLAINTIFF’S MSJ                                    Page 1 of 4
25
       Case 2:17-cv-02712-JJT Document 84 Filed 02/27/19 Page 2 of 5



 1          Defendants’ reply brief does, however, raise new issues in its presentation of case

 2   law pertaining to the proper application of Dastar Corp. v. Twentieth Century Fox Film

 3   19 Corp. to Plaintiff’s claims. [Dastar Corp. v. Twentieth Century Fox Film 19 Corp.,

 4   539 U.S. 23 (2003)].

 5   Plaintiff’s Reply Attempts to Distinguish Dastar from This Case

 6          Specifically, Plaintiff’s reply brief recites the argument and authorities of the 9th

 7   Circuit’s unpublished decision in Mercado, asserting that Dastar is inapplicable in this

 8   case because the disputed items are not “communicative product[s]”. [Mercado Latino,

 9          14 Inc. v. Indio Prods., Inc., 649 Fed. Appx. 633 (9th Cir. 2016); see generally

10   ECF 82 Section III.A]. Plaintiff’s argument continues by citing instances where copyright

11   law did not preclude Lanham Act claims. [ECF 82 Section III.A]. Therefore, this Sur-

12   reply is warranted to fully brief this issue.

13   Nevertheless

14   9th Circuit Case Law Supports Applying Dastar to This Case

15          Although Defendants admit that the 9th Circuit has drastically limited the scope of

16   Dastar over the years, the Supreme Court standard nevertheless remains applicable in

17   this case due to the distinctions drawn by other 9th Circuit cases that have relied on

18   Dastar to preclude Lanham Act claims. For example:

19          In Slep-Tone Entm’t Corp. v. Wired for Sound karaoke & DJ Servs., LLC, the 9th

20   Circuit upheld the dismissal of a Plaintiff’s trademark claims, arguing that trademark law

21   protects the ‘“good’ whose ‘origin’ is material . . . rather than the creative content of the

22   product.” [Slep-Tone Entm't Corp. v. Wired for Sound Karaoke & DJ Servs., LLC, 845

23   F.3d 1246, 1250 (9th Cir., 2017) (quoting Dastar, 539 U.S. at 31)]. Pursuant to this

24
     DEFENDANTS’ SUR-REPLY TO PLAINTIFF’S MSJ                                       Page 2 of 4
25
       Case 2:17-cv-02712-JJT Document 84 Filed 02/27/19 Page 3 of 5



 1   approach, Slep-Tone ruled that “[w]hen the claim is more accurately conceived of as

 2   attacking unauthorized copying, Dastar requires [courts] to avoid recognizing a ‘species

 3   of mutant copyright law’ by making such claims cognizable under the Lanham Act.” [Id.

 4   (quoting Dastar 539 U.S. at 34)].

 5          In Fleischer Studios, Inc. v. A.V.E.L.A. Inc., the 9th Circuit upheld the dismissal of

 6   a Plaintiff’s trademark claims, arguing that if enforcing a trademark would prevent a

 7   copyrighted aesthetic element from entering the public domain then the claim is barred

 8   by Dastar and other case law. [See Fleischer Studios, Inc. v. A.V.E.L.A. Inc., DC. No.

 9   2:06-cv-06229-FMC-MAN pg. 16 (9th Cir., 2011)]. Fleischer further states “a party may

10   not assert a trademark infringement action against an alleged infringer if that action is

11   essentially a substitute for a copyright infringement action [because t]o do so would be to

12   circumvent the Copyright Act and allow trademark holders perpetual rights to exploit

13   their creative work.” [Id. at 15 (quoting Dastar 539 U.S. at 33)].

14   The Facts of this Case Support Dismissal of Plaintiff’s Lanham Act Claims

15          Plaintiff’s Mercado line of authorities do not consider the impact on Lanham Act

16   claim preclusion where an unregistered trademark substantially comprises copyrighted,

17   purely aesthetic features that neither function as a trademark nor are used as such by the

18   Defendant. Rather, as demonstrated by the published opinions of both Slep-Tone and

19   Fleischer, when the 9th Circuit has encountered this fact pattern it has held that the

20   alleged infringement is more about copying the creative content of a product rather than

21   confusing its actual origin––upholding Dastar and precluding claims under the Lanham

22   Act.

23

24
     DEFENDANTS’ SUR-REPLY TO PLAINTIFF’S MSJ                                     Page 3 of 4
25
       Case 2:17-cv-02712-JJT Document 84 Filed 02/27/19 Page 4 of 5



 1            Here, the facts asserted by the Parties in their briefs clearly establishes that the

 2   issues in this case are inextricably tethered to the shared aesthetic content of the products

 3   at issue, unused by either Party as a legitimate identification of source, and for which

 4   recovery under the Lanham Act is improper, even if not precluded. [See ECF 80 Section

 5   IV.A].

 6

 7   DATED this 27th of February 2019

 8                                                      By:       /Brandon J. Leavitt                .




                                                              Brandon James Leavitt
 9                                                            Texas Bar Number: 24078841

10                                                            4204 SW Green Oaks Blvd. Suite 140
                                                              Arlington, TX 76017
11                                                            Telephone: (214) 727-2055
                                                              brandon@dfwpatentlaw.com
12
                                                              ATTORNEY FOR DEFENDANTS
13

14

15

16

17

18

19

20

21

22

23

24
     DEFENDANTS’ SUR-REPLY TO PLAINTIFF’S MSJ                                         Page 4 of 4
25
         Case 2:17-cv-02712-JJT Document 84 Filed 02/27/19 Page 5 of 5




                            CERTIFICATE OF SERVICE

             This is to certify that a true and correct copy of the above and foregoing

document has been forwarded to all counsel of record in accordance with the Federal

Rules of Civil Procedure on this the 27th day of February, 2019.

             Kenneth Harold Brendel
             Mangum Wall Stoops & Warden PLLC
             112 N Elden St.
             Flagstaff, AZ 86001
             928-779-6951
             Fax: 928-773-1312
             Email: kbrendel@mwswlaw.com

             Thomas E Dietrich
             Mangum Wall Stoops & Warden PLLC
             112 N Elden St.
             Flagstaff, AZ 86001
             928-779-6951
             Fax: 928-773-1312
             Email: tdietrich@mwswlaw.com



                                            By: /Brandon J. Leavitt/
                                                Brandon James Leavitt
                                                Attorney for Defendants




CERTIFICATE OF SERVICE
